Citation Nr: 1200701	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-42 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 5, 1974 to September 12, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 letter determination by the Department of Veterans Affairs (VA) Regional Office (RO), denying eligibility for nonservice-connected pension benefits.  The Veteran timely appealed that denial.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

While the Veteran's active service was during a period of war, such period of service did not total at least 90 days.


CONCLUSION OF LAW

The Veteran does not have qualifying service for pension benefits, and his claim for nonservice-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or, (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  See 38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's Form DD 214, which is of record, demonstrates that he had active military service from August 5, 1974, to September 12, 1974, a period totaling one month and 8 days.  No prior active service is listed, and the Veteran has not alleged during his appeal that he served any subsequent period of active service.
Rather, the Veteran has asserted during the appeal, both in written statements and in his oral testimony before the undersigned Veterans Law Judge in August 2011, that he would have completed the requisite 90 days of military service but for his medical separation from military service due to his pre-existing asthmatic condition.  Specifically, he testified that he was separated during basic training because he developed an asthmatic condition that prevented him from completing the necessary physical requirements of military service.  He stated that the military recruiter with whom he signed up specifically knew of the condition and purposefully omitted it from his recruitment forms in order to allow him a chance to be enlisted.  The Veteran asserted during his hearing that he felt he had served 90 days, though he did not dispute the period of service noted on his Form DD 214.  He acknowledged during his hearing that from the dates on his Form DD 214, he did not meet the requirement of 90 days of active military service.

Initially, the Veteran's period of military service is clearly entirely during a period of war and therefore is considered wartime service for the purposes of calculation for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

However, the Board must find that the Veteran does not have the requisite number of active military service days in order to be eligible for nonservice-connected pension benefits.  The Board takes judicial notice that the month of August has 31 days.  The Veteran's Form DD 214 clearly indicates that the Veteran had active military service from August 5, 1974 to September 12, 1974, totaling one month and 8 days of service.  Calculation of the number of days of active service based on the above dates and the judicially noticed number of days in August yields 38 days of active military service, or one month (30 days) and 8 days of military service, as specifically noted on the Veteran's DD 214.  

Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As the Veteran has not disputed his noted period of active military service, and has acknowledged that such dates listed on his Form DD 214 are less than the requisite 90 days of service, the Board's hands are tied in this matter.  The law in this case is clear and specific in the need for 90 days of active military service; the Veteran served 38 days of active military service.  While it was unfortunate that the Veteran's asthmatic condition prevented him from completing the requisite 90 days of wartime service in this case, the Board does not have discretion to waive that requirement under the law in this case.

In light of the above, the Veteran does not meet the prescribed 90 days of active military service requirement for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  As the law is dispositive of the Veteran's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


